Writ of certiorari dismissed, with ten dollars costs and disbursements. Held, so far as the record discloses, nothing hut a verified, itemized claim for material and services furnished in "building the fence was presented to the town board. No proof was offered by the petitioner when he presented the claim for audit to substantiate his claim as now made that there had been an agreement with the town superintendent for building the fence in question, which claim is denied by the town board in its return. Neither the petition nor the return fairly presents to this court any questions for review. All concur.